Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAKI (US20190001938A1) in view of Labuhn (US20080234907A1) and MURAKAMI (US20180022346A1). 

In regards to claim 1, TAKAKI teaches a vehicle control apparatus comprising:
an image sensor configured to capture image data while having a field of view exterior of a vehicle (TAKAKI: Para 23 “The camera sensor 31 is configured as a stereo camera which acquires a captured image of the object Ob”);
	a rear sensor configured to capture sensing data for detecting a distance to an obstacle around the vehicle in order to detect a rear obstacle (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”); and
a controller configured to comprise a processor for processing one or more of the image data captured by the image sensor (TAKAKI: Para 63 “The controller 10 determines the type of the object Ob based on a captured image output from the camera sensor 31”)  and the sensing data captured by the rear sensor (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”), wherein the controller performs automatic braking by assigning a braking force to the vehicle when the collision with the rear obstacle is imminent(TAKAKI: Para 33 “the controller 10 determines an operation condition for actuating the automatic brake (step S12). In the processing of determining the operation condition in step S12, actuation of the automatic brake is determined (whether the automatic brake has been actuated is determined) in accordance with a relative movement state of the object Ob in a direction of movement of the own vehicle Cs”; Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob”).
Yet TAKAKI do not teach deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation, and reactivates the automatic braking control by determining a reactivation of the automatic braking control based on one or more of (i) an engine operation state after the automatic braking control is deactivated, (ii) a vehicle speed, (iii) a vehicle traveling distance, and (iv) a separation distance from an initial stoppage position to the obstacle after a Rear Autonomous Emergency Braking (R-AEB) function is deactivated.
However, in the same field of endeavor, Labuhn teaches deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation (Labuhn: Para 5 “returning driver control in a vehicle with an accelerator pedal during automatic braking”; Para “The accelerator pedal detector is configured to detect accelerator pedal position during the automatic braking. The processor is configured to determine a minimum value of accelerator pedal position based on the detected accelerator pedal position during the automatic braking, determine a current value of accelerator pedal position based on the detected accelerator pedal position at a current point in time during the automatic braking, compare the current value and the minimum value, and disengage the automatic braking”; i.e. the action of changing accelerator pedal position would encompass a driver's braking input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify vehicle control apparatus of TAKAKI with the feature of deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation disclosed by Labuhn. One would be motivated to do so for the benefit of “have an improved determination of when a driver wishes to override such ODA systems, and/or other automatic vehicle control systems, so as to selectively return control to the driver when the driver is attempting such an override.” (Labuhn: Para 3).
reactivates the automatic braking control by determining a reactivation of the automatic braking control based on one or more of (i) an engine operation state after the automatic braking control is deactivated, (ii) a vehicle speed, (iii) a vehicle traveling distance, and (iv) a separation distance from an initial stoppage position to the obstacle after a Rear Autonomous Emergency Braking (R-AEB) function is deactivated.
	However, in the same field of endeavor, MURAKAMI teaches reactivates the automatic braking control by determining a reactivation of the automatic braking control (MURAKAMI: Fig. 4 Element S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”) based on [[one or more of (i) an engine operation state after the automatic braking control is deactivated, (ii) a vehicle speed,]] (iii) a vehicle traveling distance (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and (iv) a separation distance from an initial stoppage position to the obstacle after a Rear Autonomous Emergency Braking (R-AEB) function is deactivated.]]
(MURAKAMI: Para 33).

	In regards to claim 2, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 1, and MURAKAMI further teaches the controller determines a reactivation of an automatic braking controller when [[one or more of 
	(i) a first condition in which an engine is turned off at least once after the automatic braking controller is deactivated,
	(ii) a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking controller is deactivated, ]]
	(iii) a third conditionin which the traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking controller is deactivated (MURAKAMI: Para 46 “In the following description, distance measurement control while the vehicle is running and distance measurement control while the vehicle is stopped will be described”; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2.”; i.e. the required movement of the , and 
	[[(iv) a fourth condition in which the distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking controller is deactivated is satisfied.]]

	In regards to claim 3, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 1, and TAKAKI further teaches the controller configured to automatically assign the braking force to the vehicle based on one or more of the detected distance to the rear obstacle and a Time-To-Collision (TTC) with the rear obstacle (TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32.”), while Labuhn further teacher deactivate a function of the controller when the driver's braking input occurs during braking control of the controller(Labuhn: Para 5 “returning driver control in a vehicle with an accelerator pedal during automatic braking”; Para “The accelerator pedal detector is configured to detect accelerator pedal position during the automatic braking. The processor is configured to determine a minimum value of accelerator pedal position based on the detected accelerator pedal position during the automatic braking, determine a current value of accelerator pedal position based on the detected accelerator pedal position at a current point in time during the automatic braking, compare the current value and the minimum value, and disengage the automatic braking”; i.e. the action of determine a reactivation of the controller (MURAKAMI: Fig. 4 Element S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”) based on [[one or more of the engine operation state after the controller is deactivated, the vehicle speed,]] the vehicle traveling distance (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and the separation distance from the initial stoppage position to the obstacle after the R-AEB function is deactivated and configured to reactivate the controller.]]

	In regards to claim 4, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 3, and TAKAKI further teaches the controller starts automatic braking when one or more of a distance condition in which the distance to the rear obstacle reaches a control start threshold distance and a time condition in which a collision prediction time to the rear obstacle reaches a control start threshold TTC is satisfied(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for controls the vehicle to stop at an automatic braking stoppage position which is a position where the distance to the rear obstacle reaches a first threshold value by assigning the braking force regardless of driver's control when the driver's braking input does not occur (MURAKAMI: Fig. 4 Element S4, S5, S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”; Para 54 “In step S7, the parking assist apparatus stops the vehicle, and ends the processing”; the vehicle .

	In regards to claim 5, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 4, and MURAKAMI further teaches the controller determines the reactivation of the automatic braking controller when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking controller is deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking controller is deactivated,]] a third condition in which the traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking controller is deactivated (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and a fourth condition in which the distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking controller is deactivated is satisfied.]]

	In regards to claim 6, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 3, and MURAKAMI further teaches [[reactivation speed the reactivation traveling distance threshold value of the third condition is 3 m (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. predetermined distance can be set to any value including 3 m) [[and the reactivation separation distance threshold value of the fourth condition is 1 m.]]
	
	In regards to claim 7, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 1, and MURAKAMI further teaches the controller determines the reactivation of the automatic braking controller when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking controller is deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking controller is deactivated,]] a third condition in which the traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking controller is deactivated(MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and a fourth condition in which the distance from the initial stoppage position to the rear obstacle is equal to or greater than a 

In regards to claim 8, TAKAKI teaches a rear-end collision avoidance apparatus comprising:
an image sensor configured to capture image data while having a field of view exterior of a vehicle (TAKAKI: Para 23 “The camera sensor 31 is configured as a stereo camera which acquires a captured image of the object Ob”);
	a rear sensor for capturing sensing data for detecting a distance to the rear obstacle in the rear of the vehicle, and a TTC with the rear obstacle (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”; Para 37 “the controller 10 determines that the relative movement state of the object Ob is a “preceding” or “stationary” state (YES at step S13), the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob. The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”); and
a controller comprising at least one processor configured to process the image data captured by the image sensor(TAKAKI: Para 63 “The controller 10 determines the type of the object Ob based on a captured image output from the camera sensor 31”) and the sensing data captured by the rear sensor (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”), wherein controller, responsive at least in part to processing by the at least one processor of the image data and the sensing data, is configured to automatically assign a braking force to a vehicle based on one or more of a distance to a rear obstacle detected by the non-image sensor(TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”; Para 37 “the controller 10 determines that the relative movement state of the object Ob is a “preceding” or “stationary” state (YES at step S13), the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob. The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”).
Yet TAKAKI do not teach deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation, and determine a reactivation of the controller based on one or more of an engine operation state after the controller is deactivated, a vehicle speed, a vehicle traveling distance, and a separation distance from an initial stoppage position to the obstacle after an R-AEB function is deactivated and to reactivate the controller.
However, in the same field of endeavor, Labuhn teaches deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation (Labuhn: Para 5 “returning driver control in a vehicle with an accelerator pedal during automatic braking”; Para “The accelerator pedal detector is configured to detect accelerator pedal position during the automatic braking. The processor is configured to determine a minimum value of accelerator pedal position based on the detected accelerator pedal position during the automatic braking, determine a current value of accelerator pedal position based on the detected accelerator pedal position at a current point in time during the automatic braking, compare the current value and the minimum value, and disengage the automatic braking”; i.e. the action of changing accelerator pedal position would encompass a driver's braking input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify vehicle control apparatus of TAKAKI with the feature of deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation disclosed by Labuhn. One would be motivated to do so for the benefit of “have an improved determination of when a driver wishes to override such ODA systems, and/or other (Labuhn: Para 3).
	Yet the combination of TAKAKI and Labuhn do not teach determine a reactivation of the controller based on one or more of an engine operation state after the controller is deactivated, a vehicle speed, a vehicle traveling distance, and a separation distance from an initial stoppage position to the obstacle after an R-AEB function is deactivated and to reactivate the controller.
	However, in the same field of endeavor, MURAKAMI teaches determine a reactivation of the controller (MURAKAMI: Fig. 4 Element S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”) based on [[one or more of an engine operation state after the controller is deactivated, a vehicle speed,]] a vehicle traveling distance (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and a separation distance from an initial stoppage position to the obstacle after an R-AEB function is deactivated and to reactivate the controller.]]
(MURAKAMI: Para 33).

	In regards to claim 9, the combination of TAKAKI, Labuhn and MURAKAMI teaches the rear-end collision avoidance apparatus of claim 8, and MURAKAMI further teaches the controller determines the reactivation of the automatic braking controller when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking controller is deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking controller is deactivated,]] a third condition in which the traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking controller is deactivated(MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and a fourth condition in which the distance from the initial stoppage position to the rear obstacle is equal to or greater than a 

	In regards to claim 10, the combination of TAKAKI, Labuhn and MURAKAMI teaches The rear-end collision avoidance apparatus of claim 9, and TAKAKI further teaches the controller configured to automatically assign the braking force to the vehicle based on one or more of the detected distance to the rear obstacle and a Time-To-Collision (TTC) with the rear obstacle (TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32.”), while Labuhn further teacher deactivate a function of the controller when the driver's braking input occurs during braking control of the controller(Labuhn: Para 5 “returning driver control in a vehicle with an accelerator pedal during automatic braking”; Para “The accelerator pedal detector is configured to detect accelerator pedal position during the automatic braking. The processor is configured to determine a minimum value of accelerator pedal position based on the detected accelerator pedal position during the automatic braking, determine a current value of accelerator pedal position based on the detected accelerator pedal position at a current point in time during the automatic braking, compare the current value and the minimum value, and disengage the automatic braking”; i.e. the action of changing accelerator pedal position would encompass a driver's braking input). Lastly, MURAKAMI further teaches determine a reactivation of the controller (MURAKAMI: Fig. 4 Element S6 and S7; Para 52 “In step S5, the  based on [[one or more of the engine operation state after the controller is deactivated, the vehicle speed,]] the vehicle traveling distance (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and the separation distance from the initial stoppage position to the obstacle after the R-AEB function is deactivated and configured to reactivate the controller.]]

	In regards to claim 11, the combination of TAKAKI, Labuhn and MURAKAMI teaches the rear-end collision avoidance apparatus of claim 10, and TAKAKI further teaches the controller starts automatic braking when one or more of a distance condition in which the distance to the rear obstacle reaches a control start threshold distance and a time condition in which a collision prediction time to the rear obstacle reaches a control start threshold TTC is satisfied(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity controls the vehicle to stop at an automatic braking stoppage position which is a position where the distance to the rear obstacle reaches a first threshold value by assigning the braking force regardless of driver's control when the driver's braking input does not occur (MURAKAMI: Fig. 4 Element S4, S5, S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”; Para 54 “In step S7, the parking assist apparatus stops the vehicle, and ends the processing”; the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer indicating the vehicle is stopped when the distance is less than the predetermined distance).

	In regards to claim 12, the combination of TAKAKI, Labuhn and MURAKAMI teaches the rear-end collision avoidance apparatus of claim 11, and MURAKAMI further teaches the controller determines the reactivation of the automatic braking controller when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking controller is deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking controller is deactivated,]] a third condition in which the traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking controller is deactivated (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and a fourth condition in which the distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking controller is deactivated is satisfied.]]

	In regards to claim 13, the combination of TAKAKI, Labuhn and MURAKAMI teaches the rear-end collision avoidance apparatus of claim 10, and MURAKAMI further teaches [[reactivation speed threshold value of the second condition is 5km/s,]] the reactivation traveling distance threshold value of the third condition is 3 m (MURAKAMI: Fig. 4 Element S2; Para predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. predetermined distance can be set to any value including 3 m) [[and the reactivation separation distance threshold value of the fourth condition is 1 m.]]

In regards to claim 14, TAKAKI teaches a vehicle control apparatus comprising:
an image sensor configured to capture image data while having a field of view exterior of a vehicle (TAKAKI: Para 23 “The camera sensor 31 is configured as a stereo camera which acquires a captured image of the object Ob”);
	a rear sensor configured to capture sensing data for detecting a distance to an obstacle around the vehicle in order to detect a rear obstacle (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”); and
a controller configured to comprise a processor for processing one or more of the image data captured by the image sensor (TAKAKI: Para 63 “The controller 10 determines the type of the object Ob based on a captured image output from the camera sensor 31”)  and the sensing data captured by the rear sensor (TAKAKI: Para 24 “The radar sensor 32 is configured relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”), wherein the controller performs automatic braking by assigning a braking force to the vehicle when the collision with the rear obstacle is imminent(TAKAKI: Para 33 “the controller 10 determines an operation condition for actuating the automatic brake (step S12). In the processing of determining the operation condition in step S12, actuation of the automatic brake is determined (whether the automatic brake has been actuated is determined) in accordance with a relative movement state of the object Ob in a direction of movement of the own vehicle Cs”; Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob”).
Yet TAKAKI do not teach deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation, and the controller determines the reactivation of the automatic braking control when at least one of the first condition and the second condition is satisfied, and wherein the first condition determines that the cumulative movement distance of the vehicle is reset after the automatic braking control is switched to inactive. The moving distance is equal to or greater than the threshold, and wherein the second condition is that the distance from the position where the vehicle first stopped after the point of time when the automatic braking control is switched to inactive is greater than or equal to the reactivation separation distance threshold.
 deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation (Labuhn: Para 5 “returning driver control in a vehicle with an accelerator pedal during automatic braking”; Para “The accelerator pedal detector is configured to detect accelerator pedal position during the automatic braking. The processor is configured to determine a minimum value of accelerator pedal position based on the detected accelerator pedal position during the automatic braking, determine a current value of accelerator pedal position based on the detected accelerator pedal position at a current point in time during the automatic braking, compare the current value and the minimum value, and disengage the automatic braking”; i.e. the action of changing accelerator pedal position would encompass a driver's braking input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify vehicle control apparatus of TAKAKI with the feature of deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation disclosed by Labuhn. One would be motivated to do so for the benefit of “have an improved determination of when a driver wishes to override such ODA systems, and/or other automatic vehicle control systems, so as to selectively return control to the driver when the driver is attempting such an override.” (Labuhn: Para 3).
	Yet the combination of TAKAKI and Labuhn do not teach deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation, and the controller determines the reactivation of the automatic braking control when at least one of the first condition and the second condition is satisfied, and wherein the first condition determines that the cumulative movement distance of the vehicle is reset after the automatic braking control is switched to inactive. The moving distance is equal to or greater than the threshold, and wherein the second condition is that the distance from the position where the vehicle first stopped after the point of time when the automatic braking control is switched to inactive is greater than or equal to the reactivation separation distance threshold.
	However, in the same field of endeavor, MURAKAMI teaches the controller determines the reactivation of the automatic braking control when at least one of the first condition and the second condition is satisfied, and wherein the first condition determines that the cumulative movement distance of the vehicle is reset after the automatic braking control is switched to inactive. The moving distance is equal to or greater than the threshold (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and wherein the second condition is that the distance from the position where the vehicle first stopped after the point of time when the automatic braking control is switched to inactive is greater than or equal to the reactivation separation distance threshold.]]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify vehicle control apparatus of TAKAKI and Labuhn with the feature of the controller determines the reactivation of the automatic braking control when at least one of the first condition and the second condition is satisfied, and wherein the first condition determines that the cumulative movement distance of the vehicle is reset after the automatic braking control is (MURAKAMI: Para 33).

	In regards to claim 15, the combination of TAKAKI, Labuhn and MURAKAMI teaches The vehicle control apparatus of claim 14, and TAKAKI further teaches the controller configured to automatically assign the braking force to the vehicle based on one or more of the detected distance to the rear obstacle and a Time-To-Collision (TTC) with the rear obstacle (TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32.”), while Labuhn further teacher deactivate a function of the controller when the driver's braking input occurs during braking control of the controller(Labuhn: Para 5 “returning driver control in a vehicle with an accelerator pedal during automatic braking”; Para “The accelerator pedal detector is configured to detect accelerator pedal position during the automatic braking. The processor is configured to determine a minimum value of accelerator pedal position based on the detected accelerator pedal position during the automatic braking, determine a current value of accelerator pedal position based on the detected accelerator pedal position at a current point in time during the automatic braking, compare the current value and the minimum value, and disengage the automatic braking”; i.e. the action of changing accelerator pedal position would determine a reactivation of the controller (MURAKAMI: Fig. 4 Element S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”) based on [[one or more of the engine operation state after the controller is deactivated, the vehicle speed,]] the vehicle traveling distance (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. the checking of the travel distance (Fig. 4 S2) before continuing automatic braking (Fig. 4 S7) would encompasses the reactivation of the automatic braking control base on vehicle traveling distance), [[and the separation distance from the initial stoppage position to the obstacle after the R-AEB function is deactivated and configured to reactivate the controller.]]

	In regards to claim 16, the combination of TAKAKI, Labuhn and MURAKAMI teaches the vehicle control apparatus of claim 15, and TAKAKI further teaches the controller starts automatic braking when one or more of a distance condition in which the distance to the rear obstacle reaches a control start threshold distance and a time condition in which a collision prediction time to the rear obstacle reaches a control start threshold TTC is satisfied(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for controls the vehicle to stop at an automatic braking stoppage position which is a position where the distance to the rear obstacle reaches a first threshold value by assigning the braking force regardless of driver's control when the driver's braking input does not occur (MURAKAMI: Fig. 4 Element S4, S5, S6 and S7; Para 52 “In step S5, the parking assist apparatus determines whether the vehicle can move. If the vehicle can move, the processing proceeds to step S6. If the vehicle cannot move, the processing proceeds to step S7. The parking assist apparatus determines that the vehicle can move if the distance between the vehicle and the obstacle is a predetermined distance or longer”; Para 54 “In step S7, the parking assist apparatus stops the vehicle, and ends the processing”; the vehicle .

	In regards to claim 17, the combination of TAKAKI, Labuhn and MURAKAMI teaches The vehicle control apparatus of claim 14, and MURAKAMI further teaches the reactivation traveling distance threshold value of the first condition is 3 m (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. predetermined distance can be set to any value including 3 m) [[and the reactivation separation distance threshold value of the second condition is 1 m]]

	In regards to claim 18, the combination of TAKAKI, Labuhn and MURAKAMI teaches the rear-end collision avoidance apparatus of claim 16, and MURAKAMI further teaches the controller determines the reactivation of the automatic braking controller when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking controller is deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking controller is deactivated,]] a third condition in which the traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking controller is deactivated (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing , [[and a fourth condition in which the distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking controller is deactivated is satisfied.]]

	In regards to claim 19, the combination of TAKAKI, Labuhn and MURAKAMI teaches the rear-end collision avoidance apparatus of claim 17, and MURAKAMI further teaches [[reactivation speed threshold value of the second condition is 5km/s,]] the reactivation traveling distance threshold value of the third condition is 3 m (MURAKAMI: Fig. 4 Element S2; Para 49 “In step S2, the parking assist apparatus determines whether the vehicle has moved by a predetermined distance. If the vehicle has moved by the predetermined distance, the processing proceeds to step S3. If the vehicle has not moved by the predetermined distance, the parking assist apparatus repeats the procedure in step S2”; i.e. predetermined distance can be set to any value including 3 m) [[and the reactivation separation distance threshold value of the fourth condition is 1 m.]]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668